Citation Nr: 0601836	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-18 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from September 1971 to 
September 1973 with subsequent service in the Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
December 2001 rating determination by the Los Angeles, 
California Regional Office (RO).  The RO, in pertinent part, 
denied service connection for hearing loss.

The Board notes that the veteran also perfected appeals as to 
the issues of entitlement to service connection for 
degenerative disc disease of the lumbar spine and arthritis 
of the right shoulder.  During the pendency of the appeal, 
the RO, in a February 2005 rating decision, granted service 
connection for his low back and shoulder disorders.  Since 
the veteran has not disagreed with the rating or effective 
date assigned for either disability, issues pertaining to a 
low back or right shoulder disorder is no longer in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).   


FINDING OF FACT

The evidence is at least in equipoise in showing that the 
veteran's bilateral hearing loss began during service or is 
causally linked to in-service acoustic trauma.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, bilateral hearing loss was incurred during active 
military service.  38 U.S.C.A. §§ 101(24), 1110, 1131,  
5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Factual Background

The veteran contends that his hearing loss is a result of 
exposure to acoustic trauma in service.  He alleges that 
during active service, he was exposed to excessive noise from 
weaponry fire as the result of being assigned to an infantry 
artillery division.  Furthermore, he states that in the past 
28 plus years with the United States Army Reserves, he has 
been subjected to additional acoustic trauma due to his going 
to the firing range for certification on various weapons such 
as M16A1, M16A2, M203 grenade launcher, M60 machine gun and 9 
mm handgun.   

Medical records from the veteran's reserve service shows an 
audiogram conducted in March 2000.  Audiometric testing 
revealed pure tone thresholds at 500, 1000, 2000, 3000, and 
4000 Hertz as 10, 15, 25, 20, and 10, respectively in the 
right ear and as10, 10, 25, 30, and 25 respectively in the 
left ear.  It was noted that the veteran was routinely noise 
exposed.  

The veteran underwent a VA audiological examination in 
October 2001 in connection with his compensation claim.  The 
veteran reported a history of noise exposure during military 
service with bilateral hearing loss.  In particular, he 
stated that he felt "stopped up" in his right ear all the 
time.  Audiometric testing revealed pure tone thresholds at 
500, 1000, 2000, and 4000 Hertz of 15, 20, 35, and 25, 
respectively in the right ear and of 10, 15, 25, and 40, 
respectively, in the left ear.  Word discrimination was 84% 
for the right ear and 88% for the left ear.  The diagnosis 
was mild to moderate sensorineural hearing loss from 2000 to 
3000 Hertz for the right ear and mild to moderate 
sensorineural hearing loss from 3000 to 4000 Hertz in the 
left ear.  

Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131. 

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings. 38 C.F.R. § 3.303.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2005).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2005).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 
101(24), 106, 1131.  However, presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  

In addition to the above, the pertinent laws and regulations 
provide that sensorineural hearing loss will be presumed to 
have been incurred in service if it had become manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
United States Court of Appeals for Veterans Claims (Court), 
in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 
38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service if 
there is sufficient evidence to demonstrate a relationship 
between the veteran's service and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d), which provides that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.§ 3.303(d).

In this case, the veteran meets the criteria for hearing loss 
under 38 C.F.R. § 3.385 as his speech recognition scores 
using the Maryland CNC Test are less than 94 percent in both 
ears on VA audiological examination in October 2001.  The 
veteran has served in the Army Reserves for many years and 
has reported long-term noise exposure on the firing range in 
order to obtain certification of various weapons.  A reserve 
service audiological evaluation in March 2000 notes that the 
veteran was routinely exposed to noise.  Given the firm 
diagnosis of a hearing loss disability as defined by the 
applicable regulation, 38 C.F.R. § 3.385, so soon after 
service and the unrefuted evidence of the veteran's prolonged 
exposure to excessive noise from weaponry fire while on 
active duty, the Board finds that the evidence is at least in 
equipoise in showing that his bilateral hearing loss began 
during service or as the result of prolonged excessive noise 
exposure while on active duty. 

The factual circumstances in this case present a situation in 
which the evidence is at least in equipoise as to whether 
bilateral hearing loss had its origins during service.  After 
resolving all reasonable doubt in favor of the veteran, and 
for the foregoing reasons, the Board finds that service 
connection for bilateral hearing loss is warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


